Citation Nr: 0431223	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  04-02 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to September 
1943.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the New York, 
New York Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO denied 
service connection for scoliosis.

In November 2004, the Board granted a motion to advance this 
case on its docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran has service-connected bilateral pes planus.  The 
RO granted service connection for disabilities of the right 
and left knees secondary to the bilateral pes planus.  
Scoliosis was noted on the examination for the veteran's 
acceptance into service.  In April 1999, a private physician 
noted the history of pes planus, and arthritis in the knees.  
The doctor also reported that the veteran had severe 
arthritis in the low back.  The veteran contends that he has 
a back disability that developed or worsened as a result of 
his service connected pes planus.  An examination is needed 
to clarify the nature of the current low back disability, and 
obtain a competent opinion as to whether it was aggravated by 
the service connected pes planus.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should schedule the 
veteran for an examination to determine 
the existence and likely etiology of any 
current low back disability.  The 
veteran's claims file should be provided 
to the examiner for review.  The examiner 
should provide opinions in response to 
the following questions:

A) Is it at least as likely as not 
(50 percent probability or more) 
that the veteran's current low back 
disability is the result of his 
service connected pes planus, or 
knee disabilities?

B) Is it at least as likely as not 
that the veteran's current low back 
disability is permanently worsened 
by the service connected pes planus, 
or knee disabilities?

C) Is any current low back 
disability otherwise the result of a 
disease or injury in service.

The examiner should provide a rationale 
for these opinions.  If the veteran is 
unable to report for the examination for 
health reasons, the claims folder should 
be referred to a VA physician who should 
review the claims folder, and provide the 
needed opinions.

3.  Thereafter, the AMC or RO should 
review the claim on appeal.  If that 
claim remains denied, the AMC or RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




